Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9-28-2022 is acknowledged.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pp. 8-11.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code.  See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “REE-bearing underclays, claystones, shales, coal-mining waste and waste coal” is indefinite as to its metes and bounds because it is indefinite whether or not each of underclays, claystones, shales, coal-mining waste and waste coal is required to be in the REE-bearing material.
	In claim 1, “wastecoal” and “oneionic” are indefinite; it appears that                  --waste coal--  and  --one ionic--  was intended.
	In claims 1,8, “ionic salt” is indefinite as to its metes and bounds because all ionic compounds are salts and all salts are ionic compounds.
	In claim 1, penultimate line, “the REE-bearing underclays, claystones, shales, coal-mining waste and waste coal” is indefinite as to which this refers to, that recited in the preamble or that recited in lines 3-4.
	In claims 1,8, last line, “REE+ Yttrium” is indefinite; it appears that  --REE + Yttrium--  was intended.
	In claims 2,9, “calcinating” is indefinite; it appears that  --calcining--  was intended.
	In claim 7,13, “selected from the group comprising … (ISR) from clay-rich materials” is indefinite; it appears that  --selected from the group consisting of … (ISR) from clay-rich materials--  was intended.
	In claim 8, “at a predetermined ambient temperature <35°C” is indefinite as to which range is being claimed, “ambient temperature” or “<35°C”.
	In claim 8, penultimate line, “the REE-bearing materials” is indefinite as to which this refers to, that recited in the preamble or that recited in line 4.
	In claim 12, “selected from the group comprising … and underground mines” is indefinite; it appears that  --selected from the group consisting of … and underground mines--  was intended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lin et al.
	Lin teaches or at least suggests extracting rare earths from coal flyash by contacting with a solution of ammonium oxalate and oxalic acid and ascorbic acid.  See Table 1 and right column on pg. 125.  The dependent claims are drawn to process parameters either known in the art or obvious to adjust to those that provide the best results.

Claims 1-7 are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Honaker ‘667.
	Honaker teaches or at least suggests extracting or leaching rare earth elements from coal waste by contacting with a solution of ammonium sulfate and organic or carboxyl acid.  See [0004], [0013], [0014].  The dependent claims are drawn to process parameters either known in the art or obvious to adjust to those that provide the best results.

	Claims 8-13 appear allowable over the cited prior art of record none of which teaches or suggests the combination of process steps recited in claim 8 to extract rare earth elements from a material containing same, the material consisting of underclays, claystones, shales, coal-mining waste and waste coal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Bos whose telephone number is (571)272-1350. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. BOS
Primary Examiner
Art Unit 1736



/STEVEN J BOS/Primary Examiner, Art Unit 1736